OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                             AUSTIN




lionorab38A+ A* lU.ller
coontyAttorney
newt08Gmty
liwtoa, 2exa8
war sir:
            23~ sotmy  attornry   i8 diltlttd to a rfb4 air 415.00
for every aonviatiim wade* the Zuol a@lnat 6saLng uben no ap-
peal lu taken, or vfreni on appeal, the judgs#d is arrirrPca8
lfht?A such Qaseg are tried la the, COuAtl~4loUFta or dlatriot
oourts, or a QouAtJ am        at law.




bist.l%ot attoPAey8 iA tiua atat* lave ?xMA 6~Auatad     on-an
-1      u.ury bemiah aov au    r-a,   aosmlsrioasawit prar~ul6its8
~021   may be 8amwd  and ~fmlleatod by dlstricrtattoraeysaba3.l
be paid &to   tit16aounty.trWsury af the oouatyla hUh 6wh
f~8~0~f~th4a~0~t0rth4gr~                   ruad. (9a43Arci-
clc >e&if, vernon*s Almot*kdc1vl.aStatutes.)
                                           Your8 very tr*

                           ,.?       mix3mzx am*        is !~SEW